Citation Nr: 1403655	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  12-30 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for type II diabetes mellitus (DMII).






ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel








INTRODUCTION

The Veteran served on active duty from February 1981 to May 1981, September 2002 to January 2004, and March 2005 to June 2006, including service in Southwest Asia. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.

REMAND

The Veteran seeks service connection for DMII that he contends was incurred during or as a result of service.  A review of the record reveals that diabetes was diagnosed in May 2010.  The Veteran reported, however, that he had had elevated glucose readings since soon after his separation from his last period of service.  

Although the record contains evidence of a current diagnosis and the Veteran's contentions regarding the onset of his DMII, there remains insufficient evidence to properly adjudicate his claim.  As such remand is required in order to afford the Veteran a VA examination to determine the nature and etiology of his DMII.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Additionally, on remand the Agency of Original Jurisdiction should ensure that all relevant VA treatment records have been obtained.  In this regard, the Veteran reported receiving VA treatment with findings of elevated glucose readings soon after his separation from service.  The earliest VA treatment records associated with the claims file, however, are dated in August 2007, more than one year following his separation from service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the Veteran's VA treatment records, dated since June 2006, from the VA Healthcare System in Orlando, Florida.  All reasonable attempts should be made to obtain treatment records.  If requested records cannot be obtained, the Veteran must be notified of the attempts made and why further attempts would be futile.  He must also be allowed the opportunity to provide such records, and be notified of any further actions that will be taken with regard to his claim.

2.  Thereafter, schedule the Veteran for an appropriate VA examination for his claimed type II diabetes mellitus.  The claims file must be made available to the examiner.  All necessary studies and tests should be conducted.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed DMII had its clinical onset during active service or is related to any in-service disease, event, or injury.  

The examiner should additionally provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's DMII was present within one year after his separation from service, and if so, the approximate severity and any required treatment for the DMII.

The examiner must provide a rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  In providing this report, the examiner should address all evidence regarding findings of elevated blood sugar readings, and the significance, if any, of such evidence. 

3.  Finally, readjudicate the Veteran's service connection claim on appeal.  If the claim remains denied, provide the Veteran with a supplemental statement of the case, and after he has had an adequate opportunity to respond, return his appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
James L. March
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2013).


